915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmy Doyle HINDMAN, Plaintiff-Appellant,v.FEDERAL BUREAU OF INVESTIGATION, Defendant-Appellee.
No. 90-5047.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1990.

Before MILBURN, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
Jimmy Doyle Hindman, a pro se federal prisoner, appeals the dismissal of his complaint filed under the Freedom of Information Act (FOIA), 5 U.S.C. Sec. 552 et seq.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Hindman filed a request under the FOIA with defendant's Atlanta and Washington, D.C., offices, for production of film and photographs from a bank surveillance camera during a bank robbery in 1980 in Georgia.  Georgia state officials have filed a detainer against Hindman on this robbery, while he is serving a federal sentence on an unrelated robbery.  Defendant responded that the film had been destroyed in 1985 and that it had no photographs in its files.


3
This suit for injunctive relief followed.  The magistrate recommended that the case be dismissed as moot.  Over Hindman's objections, the district court adopted this recommendation.  On appeal, Hindman argues that the district court erred in denying his various discovery motions and in dismissing the complaint.


4
Upon review, we conclude that this case was properly dismissed, as the defendant must have improperly withheld requested records in order for a cause of action to arise.   See Forsham v. Harris, 445 U.S. 169, 177 (1980).  No improper withholding took place in this case.  Nor did the district court abuse its discretion in denying Hindman's discovery motions.   See Misco, Inc. v. United States Steel Corp., 784 F.2d 198, 206 (6th Cir.1986).  Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.